DETAILED ACTION
In the preliminary amendment filed 4/18/18, Applicant cancelled claims 1-15 and added new claims 16-31. Currently claims 16-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to claims 16-27, in the reply filed on 12/17/2020 is acknowledged.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
The use of the term KRATON and/or RHEOSTRESS, which are trade names or marks used in commerce, has been noted in this application. Each of these terms should be accompanied by the generic terminology; furthermore each term should be capitalized wherever it appears SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 16 is objected to because of the following informalities:  “the dressing” should be “the corn dressing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-19, 21, 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US 6270872) in view of Nordby et al (US 2010/0286640).
With respect to claim 16, Cline discloses a corn dressing (corn pad 10 comprising article 30; figs 1-3; col 2 lines 7-8) comprising:
a backing layer (coating 20; fig 2);
an adhesive layer (PSA 28, fig 2) having a non-skin-facing surface in contact with the backing layer and a skin-facing surface (as shown in fig 2 PSA 28 has one surface facing coating 20 which coats the lower surface 24 of cushioning layer 6 of article 30 and the opposite surface faces away from the article 30 providing a surface for attachment to the skin – col 7 lines 25-31 describes attachment of the PSA to skin); and
a core (cushioning layer 6) embedded in the adhesive layer (as shown in fig 2);
wherein the dressing comprises a central portion and a border portion surrounding the central portion (inherent physical characteristics – central portion is at the center of corn pad 10 and border portion is at the peripheral outer edge shown in fig 1), with the central portion of 
Cline does not, however, disclose that the core has a skin-facing core surface that is in a same plane as the skin facing surface of the adhesive layer and an entirety of the core is surrounded by the adhesive layer except the skin-facing core surface.
Nordby, however, teaches a dressing device comprising a backing layer (1) adhesive layer (2) having a non-skin-facing surface in contact with backing 1 (as shown in fig 1) and a skin facing surface (lowermost surface of adhesive 2, positioned opposite of backing 1, in fig 1); and a core (3) embedded in the adhesive layer (as shown in fig 1); wherein the dressing comprises a central portion and a border portion surrounding the central portion (inherent physical characteristics – central portion is at the center and border portion is at the peripheral outer edge shown in fig 1); wherein the core (3) has a skin-facing core surface (lowermost surface of element 3 in fig 1) that is in a same plane as the skin facing surface of the adhesive layer (as shown in fig 1, the lowermost surface of element 3 and lowermost surface of element 2 on each side of element 3 shares the same horizontal surface) and an entirety of the core is surrounded by the adhesive layer except the skin-facing core surface (as shown in fig 1, adhesive 2 surrounds element 3 along the top surface, right side, and left side, but does not extend across the lowermost surface). Nordby further teaches that the material used for forming element 3 (“first adhesive”) has a higher initial moisture absorption capacity than the material in the “second” adhesive layer 2 and that the adhesive 2 provides improved cohesion  (para [0002]) and provides a construct where moisture is taken up by first adhesive 3 and transported into second adhesive 2 (para [0040]). It would have been obvious to one having 
With respect to claim 18, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Nordby also teaches that a thickness of the adhesive layer is thicker at the border portion than at the central portion of the dressing (as shown in fig 1 and noted in the annotated figure below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of Cline in view of Nordby so that a thickness of the adhesive layer is thicker at the border portion than at the central portion of the dressing as in Nordby in order to increase absorption capacity if the adhesive (Nordby para [0039]).
ANNOTATED FIGURE 1 OF Nordby et al (US 2010/0286640)

    PNG
    media_image1.png
    294
    693
    media_image1.png
    Greyscale

claim 19, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Cline further discloses that the device, including the core, can be formed of rubber (col 3 lines 13-61) which is a non-absorbent material. 
With respect to claim 21, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Cline also discloses that the core (cushioning layer 6) includes an inner boundary and an outer boundary (as identified in the annotated figure 2), where the inner boundary of the core surrounds the depression (as shown in the annotated figure 2) and the outer boundary of the core extends radially outward from the central portion of the dressing (as shown in the annotated figure 2), with the inner boundary being circular and the outer boundary being circular (the pad 10 is circular as shown in fig 1 and thus the central portion which includes the depression and the outer peripheral edge of the cushioning layer 6 as shown in fig 2 are also interpreted as being circular).
ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

claim 23, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Cline further discloses that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core is a flange that extends radially outward from the central portion of the corn dressing (area from the edge of the depression to the outer peripheral edge is interpreted as being a flange because it forms a collar around the depression; the dressing is round as shown in fig 1 and thus the flange around the depression is interpreted as extending radially outward from the central depression to the outer peripheral edge), and a thickness of the flange is less than a thickness of the inner boundary of the core (as shown in fig 2, the thickness of article 30 is less near the outer peripheral edge than at the center due to the tapered-curve shape).
ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

claim 24, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Nordby teaches that the adhesive layer comprises a hydrocolloid adhesive (para [0026]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Cline in view of Nordby with a hydrocolloid adhesive as in Nordby since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
With respect to claim 26, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Cline further discloses that the depression of the corn dressing is transparent (the depression formed at the center of article 30 as shown in fig 2 provides a indented area where there is a void where no material is present, because no material is present, this area is interpreted as being “transparent” since there is no material obstructing viewing at the indented depression area).
With respect to claim 27, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Cline further discloses that the depression is formed into the backing layer and the non-skin-facing surface of the adhesive layer (as shown in fig 2, both the backing (coating 20) and the surface of PSA 28 facing coating 20 along the lowermost surface of the article 30 are shaped in the form of the depression at the center).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US 6270872) in view of Nordby et al (US 2010/0286640) and further in view of Hu et al (US 2010/0137775).
claim 17, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) but does not disclose that the core has a tan(δ) of less than 0.8 at 25 degrees Celsius and 1 Hertz which configures the core to resist cold flow deformation under pressure.
Hu, however, teaches a device for delivering reduced pressure to body surfaces which includes a flowable adhesive so that on activation the dressing flows and deforms to the body surface/skin contours to fill in potential leak channels where the adhesive is a hydrocolloid or pressure sensitive adhesive selected to have a glass transition temperature at room temperatures from about 60-90 degrees F (includes the value of 77 deg F which is equivalent to 25 deg Celsius) and “when subjected to low-frequency mechanical input (about <1 Hz) is selected to exhibit deformation properties and wear performance that may be characterized by a loss angle (tan .delta.) which equals the ratio of the loss modulus (viscous component) to the storage modulus (elastic component) of the tested material may be in the range of about 0.5 to about 2, sometimes about 0.5 to about 1, and other times about 0.5 to about 0.7” (which includes values of less than 0.8 at 1 hertz) (para [0044]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have selected an adhesive for use as the adhesive at the core of the device of Cline in view of Nordby which has a tan(δ) of less than 0.8 at 25 degrees Celsius and 1 Hertz which configures the core to resist cold flow deformation under pressure, as taught by Hu, in order to permit the material at the core to flow and deform to the body surface/skin contours to fill in potential leak channels.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US 6270872) in view of Nordby et al (US 2010/0286640) and further in view of DiGrazia (US 2011/0319803). 
With respect to claim 20, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Cline further discloses that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core extends radially outward from the central portion of the dressing (shown in the annotated figure below), with the inner boundary being circular (the pad 10 is circular as shown in fig 1 and thus the central portion which includes the depression as shown in fig 2 is also interpreted as being circular).
ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

Cline does not, however, disclose the outer boundary being a rhombus shape.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US 6270872) in view of Nordby et al (US 2010/0286640) and further in view of Budig et al (US 2009/0076431).
With respect to claim 22, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) and Cline further discloses that the core includes an inner boundary and an outer boundary (identified in the annotated figure below), where the inner boundary of the core surrounds the depression (shown in the annotated figure below) and the outer boundary of the core extends radially outward from the central portion of the dressing (shown in the annotated figure below).
ANNOTATED FIG 2 OF Cline et al (US6270872)

    PNG
    media_image2.png
    467
    514
    media_image2.png
    Greyscale

Cline does not, however, disclose at least one of the inner boundary and the outer boundary having a beveled edge.
Budig, however, teaches a foam dressing which has a beveled edge which provides a higher density at the edges to cause gel blocking of exudate thereby preventing leakage of exudate through the edges (abstract; fig 3). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided at least one of the inner boundary and the outer boundary of the core in the device of Cline in view of Nordby with a beveled edge as taught by Budig in order to prevent leakage of exudate through the edges.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cline et al (US 6270872) in view of Nordby et al (US 2010/0286640) and further in view of Zhang et al (US 2006/0105028).
claim 25, Cline in view of Nordby discloses the invention substantially as claimed (see rejection of claim 16) but does not disclose that the depression comprises an active ingredient configured to treat a skin corn.
	Zhang, however, teaches a patch which includes a depression (open cavity 18) which comprises an active ingredient configured to treat a skin corn (para [0033]; drug containing composition including active ingredients is disclosed as being used to treat warts and thus is interpreted as being suitable to also treat skin corns as both are small skin growths). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an active ingredient configured to treat a skin corn, as taught by Zhang, to the depression in the device of Cline in view of Nordby in order to assist with treatment of skin corns when using the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786